UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1012


GREGORY SPELLMAN,

                     Plaintiff - Appellant,

              v.

JIMMY MOORE, JTM Acoustic Drywall, Inc.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. James C. Dever III, District Judge. (4:18-cv-00081-D)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Spellman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Spellman appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing Spellman’s civil complaint on 28 U.S.C.

§ 1915(e)(2)(B) (2012) review, and its order denying Spellman’s motion for

reconsideration, Fed. R. Civ. P. 59(e).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Spellman v. Moore, No. 4:18-cv-00081-D (E.D.N.C. filed Dec. 3, 2018, entered Dec. 4,

2018; Dec. 20, 2018). We deny Spellman’s motion to appoint counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2